DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of July 29, 2022. 
Claims 3 and 10 have been canceled.
Claims 1, 2, 4-9, and 11-14 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the interpretation of claims under 35 USC §112(f) have been fully considered and in view of the Applicant’s cancelation of claim 3, and the interpretation of claim 3 under 35 USC §112(f) as presented in the Office Action of April 29, 2022 is moot. However, the Examiner notes that under MPEP 2181(I)(A), “device for”/”device configured to”, “unit for”/”unit configured to” is interpreted under 35 USC §112(f). Therefore, the interpretation of claims 1, 2, 4-7 under 35 USC §112(f) is maintained herein, and new interpretation under 35 USC §112(f), regarding “construction area shape acquisition unit” and “stop position display acquisition unit” in claims 1 and 2 is presented below based on the amendments to the claims presented in the Amendment of July 29, 2022.
Applicant’s arguments/amendments with respect to the rejections of claims under 35 USC §112(b) have been fully considered and are partially persuasive.
With respect to the rejection of claims 1-14 under 35 USC §112(b) as presented in the Office Action of April 29, 2022, several limitations within the claims have been amended, and the Examiner agrees that such amendments overcome the rejection under 35 USC §112(b). However, the amendments to claims do not overcome the rejection under 35 USC §112(b) going to the specific limitations of “at least partially”. Therefore, the rejection of such claims under 35 USC §112(b) rejection is maintained herein, and new rejections under 35 USC §112(b) are presented below based on the amendments to the claims presented in the Amendment of July 29, 2022.
Applicant’s arguments/amendments with respect to the rejection of claims 2 and 9 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection of claims 2 and 9 under 35 USC § 102 has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered and are not persuasive. 
Specifically, applicant argues:
The Examiner refers to paragraphs 30 and 44-46 of Shibata with respect to a construction area acquisition unit/step. Shibata discloses at paragraphs 44-46 that a stereo camera 7 detects the obstacle on the opposite lane. However, as the Examiner mentions, Shibata does not explicitly mention construction areas, and thus fails to disclose acquisition of construction areas. The Examiner refers to FIG. 3A and paragraphs 88-93 of Suzuki with respect to a target stop position setting unit/step. Suzuki discloses in FIG. 3A and at paragraphs 88-93 that a stop position estimator 58 estimates the shortest stop position of the oncoming vehicle C2 based on the maximum deceleration of the oncoming vehicle c2. However, Suzuki fails to teach or suggest setting a target stop position where the host vehicle stops in accordance with at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, and the vehicle speed of the oncoming vehicle. The vehicle control apparatus of Suzuki controls travel of the host vehicle such that the host vehicle and the oncoming vehicle pass each other at the passing position outside the passing prohibited area. Suzuki fails to teach or suggest setting a target stop position where the host vehicle stops. 
The Examiner refers to paragraphs 34-37 of Shibata with respect to a construction area shape acquisition unit/step. At the paragraphs the Examiner refers to, Shibata discloses that a control unit 8 calculates a virtual lane based on the position and width of an obstacle and so on. Shibata fails to teach or suggest acquiring a shape of the construction area. 
The Examiner refers to paragraphs 10, 34-37 and 68-73 of Shibata with respect to the target stop position setting unit/step that sets the target stop position, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, the vehicle speed of the oncoming vehicle, and the shape of the construction area, on a basis of the stop position shown by the acquired stop position display. At the paragraphs the Examiner refers to, Shibata discloses how to set the stop position of the subject vehicle. However, Shibata fails to teach or suggest setting a target stop position of the host vehicle on a basis of the stop position shown by the acquired stop position display.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant argues, broadly, ‘Suzuki fails to teach or suggest setting a target stop position where the host vehicle stops in accordance with at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, and the vehicle speed of the oncoming vehicle’ that Suzuki is silent with regard to the specific features recited in amended claim 1. However, the Examiner respectfully disagrees. Specifically, Suzuki teaches that the stop position estimator 58 acquires the maximum deceleration of the oncoming vehicle C2 using, for example, vehicle-to-vehicle communication with the oncoming vehicle C2, and estimates the shortest stop position of the oncoming vehicle C2 if the oncoming vehicle C2 decelerates at its maximum deceleration. The stop position estimator 58 then outputs the estimated shortest stop position of the oncoming vehicle C2 to the target passing position setter 55, and further when the host vehicle C1 is stopped, the predicted passing position calculator 53 may calculate the predicted passing position P3 by replacing the speed V1 of the host vehicle C1 with a corrected speed V1′. The corrected speed V1′ may be a constant speed (10 km/h) or may be varied according to the period of time for which the host vehicle C1 is stopped or the traffic conditions on the host-vehicle lane and the oncoming lane (see at least FIG. 3A and paragraphs 88-93). Thus, Suzuki does teach the limitations of claim 1 under a broadest reasonable interpretation.
Further, Applicant argues, broadly, ‘Shibata fails to teach or suggest acquiring a shape of the construction area’ that Shibata is silent with regard to the specific features recited in amended claim 1. However, the Examiner respectfully disagrees. Specifically, Shibata teaches that a virtual left side lane Wl (y) in which the subject vehicle can travel on the subject vehicle travel side (left side), that is, a subject vehicle travel side virtual lane is calculated (subject vehicle travel side virtual lane calculation unit). Specifically, as illustrated in FIGS. 5 and 6, the virtual left side lane Wl (y) is calculated (computed) on the basis of the road width, the position and the width of the obstacle, and the subject vehicle speed. The virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed. In this example, the virtual left side lane Wl (y) which is a left virtual line is calculated (see at least FIG. 5 and paragraphs 34-37). The Examiner noted that if there are other specific features of the shape that the claimed invention is not taught by Shibata, the Examiner recommends incorporating those features in the recited limitations. Thus, Shibata does teach the limitations of claim 1 under a broadest reasonable interpretation.
Finally, Applicant argues, broadly, ‘Shibata fails to teach or suggest setting a target stop position of the host vehicle on a basis of the stop position shown by the acquired stop position display’. However, the Examiner respectfully disagrees. Specifically, Shibata teaches that when the subject vehicle travels under the situation in which the road width is narrowed due to existence of the obstacle and the oncoming vehicle, the subject vehicle stops at an optimum position (see at least paragraph 10), and when the point at which the calculated residual road width is smaller than the subject vehicle width Wa is present, the travel control is conducted to stop the travel of the subject vehicle without canceling the ACC control function at the position (passable limit position Ys) in front of that point (see at least FIGS. 4-6 and paragraphs 68-73) further in the action, the Examiner explained that this is not taught by Shibata; however, relied on UEYAMA for teaching acquiring a stop position display showing a stop position before the construction area (see at least FIG. 3 and paragraphs 19-20 regarding the road attribute information acquisition unit 13 refers to the map information 17 and road information (for example, curve information, speed limit information, etc.) set in the road ahead of the vehicle position of the road identified by the map matching processing unit 12. , Pause line information, etc.), and one of ordinary skill in the art would have predictably applied it to improve the system of Shibata as modified by Suzuki.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vehicle control device configured to perform…” in claims 1 and 2.
“construction area acquisition unit configured to acquire…” in claims 1 and 2.
“oncoming vehicle state acquisition unit configured to acquire…” in claim 1.
“target stop position setting unit configured to set…” in claims 1, 2, 4-7.
“travel control unit configured to control…” in claims 1 and 2.
“construction area shape acquisition unit configured to acquire…” in claims 1 and 2.
“stop position display acquisition unit configured to acquire…” in claims 1 and 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “at least partially” at line 1 is unclear. Specifically, it is unclear what “at least partially” is referring to. Is it referring to the travel control? Or is it referring to the automatic? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 2, the limitation “at least partially” at line 1 is unclear. Specifically, it is unclear what “at least partially” is referring to. Is it referring to the travel control? Or is it referring to the automatic? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 4, the limitation “a size of the acquired type of the oncoming vehicle” at lines 4-5 is unclear. Specifically, it is unclear what “the acquired type” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any explanation as to what is meant by “a size of the acquired type of the oncoming vehicle”.
As to claim 5, the limitations “a predefined relationship, between the first distance and an amount of large automobiles passing the host vehicle as oncoming vehicles, is established so that the first distance increases as the amount of large automobiles passing the host vehicle as oncoming vehicles increases” are unclear. Specifically, the terms “large automobiles” at lines 4 and 6 are relative terms which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 8, the limitation “at least partially” at line 1 is unclear. Specifically, it is unclear what “at least partially” is referring to. Is it referring to the travel control? Or is it referring to the automatic? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 9, the limitation “at least partially” at line 2 is unclear. Specifically, it is unclear what “at least partially” is referring to. Is it referring to the travel control? Or is it referring to the automatic? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 11, the limitation “a size of the acquired type of the oncoming vehicle” at lines 4-5 is unclear. Specifically, it is unclear what “the acquired type” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any explanation as to what is meant by “a size of the acquired type of the oncoming vehicle”.
As to claim 12, the limitations “a predefined relationship, between the first distance and an amount of large automobiles passing the host vehicle as oncoming vehicles, is established so that the first distance increases as the amount of large automobiles passing the host vehicle as oncoming vehicles increases” are unclear. Specifically, the terms “large automobiles” at lines 4 and 6 are relative terms which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6, 7, 13, and 14 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, US 2015/0039156 A1, hereinafter referred to as Shibata, in view of Suzuki, US 2017/0341642 A1, hereinafter referred to as Suzuki, and further in view of UEYAMA et al., JP 2008296628 A, hereinafter referred to as UEYAMA, respectively.
As to claim 1, Shibata teaches a vehicle control device configured to at least partially automatically perform travel control of a host vehicle, the vehicle control device comprising:
a construction area acquisition unit configured to acquire a construction area in an opposite lane ahead of the host vehicle (see at least paragraph 30 regarding a stereo camera. See also at least paragraphs 44-46 regarding the obstacle is detected on the opposite lane according to the result of searching the area over the opposite lane, Shibata); 
an oncoming vehicle state acquisition unit configured to acquire at least one piece of information among an avoidance trajectory along which an oncoming vehicle avoids the construction area, a type of the oncoming vehicle, and a vehicle speed of the oncoming vehicle (see at least paragraph 30 regarding a stereo camera. See also at least paragraphs 44-50 regarding the oncoming vehicle travel side is calculated on the basis of the position and width of the obstacle, the subject vehicle speed, and the position, the width, and the speed of the oncoming vehicle (oncoming vehicle travel side virtual lane calculation unit), Shibata);
a travel control unit configured to control acceleration and deceleration of the host vehicle so that the host vehicle stops at the set target stop position (see at least FIG. 4 and paragraphs 63-70 regarding the requested acceleration a(y) is calculated to stop the subject vehicle at the passable limit position Ys, Shibata); 
a construction area shape acquisition unit configured to acquire a shape of the construction area (see at least FIGS. 5-6 and paragraphs 34-37 regarding a given area in front of the subject vehicle is searched by the stereo camera 7 to detect a road width of a subject vehicle travel road in front of the subject vehicle, which corresponds to a left side from a center of the road (road width detection unit). The virtual left side lane Wl (y) is calculated (computed) on the basis of the road width, the position and the width of the obstacle, and the subject vehicle speed. The virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed, Shibata); and 
wherein the target stop position setting unit is configured to set the target stop position, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, the vehicle speed of the oncoming vehicle, and the shape of the construction area, on a basis of the stop position (see at least paragraph 10. See also at least FIGS. 5-6 and paragraphs 34-37 regarding the virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed. See also at least paragraphs 68-73 regarding a passable limit position Ys, Shibata).
Shibata teaches when the subject vehicle travels under the situation in which the road width is narrowed due to existence of the obstacle and the oncoming vehicle, the subject vehicle stops at an optimum position, and at a subsequent restart time, the obstacle can be suitably avoided without imposing a burden on the driver (see at least paragraph 10, Shibata), the virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed (see at least FIGS. 5-6 and paragraphs 34-37, Shibata), and the oncoming vehicle travel side virtual lane on which the subject vehicle can travel on the oncoming vehicle travel side is calculated on the basis of the position and width of the obstacle, the subject vehicle speed, and the position, the width, and the speed of the oncoming vehicle (oncoming vehicle travel side virtual lane calculation unit) (see at least paragraph 49, Shibata), further the passable limit position Ys is a value calculated for stopping the travel of the subject vehicle without canceling the ACC control function, at a position (passable limit position Ys) in front of a point when the point at which the calculated residual road width is smaller than the subject vehicle width Wa is present (see also at least paragraphs 68-73, Shibata), however, Shibata does not explicitly teach a target stop position setting unit configured to, if the construction area is present in the opposite lane ahead of the host vehicle, set a target stop position where the host vehicle stops before the construction area, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, and the vehicle speed of the oncoming vehicle.
However, such matter is taught by Suzuki (see at least FIG. 3A and paragraphs 88-93 regarding the stop position estimator 58 acquires the maximum deceleration of the oncoming vehicle C2 using, for example, vehicle-to-vehicle communication with the oncoming vehicle C2. When determining that the estimated shortest stop position of the oncoming vehicle C2 is at the center of the passing prohibited area R, i.e., the oncoming vehicle C2 cannot stop at the far side of the passing prohibited area R even with its maximum deceleration, the target passing position setter 55 decelerates the host vehicle C1 to move the predicted passing position P3 out of the passing prohibited area R to the near side. This can prevent the host vehicle C1 from blocking the travel path of the oncoming vehicle C2. When the host vehicle C1 is stopped, the predicted passing position calculator 53 may calculate the predicted passing position P3 by replacing the speed V1 of the host vehicle C1 with a corrected speed V1′. The corrected speed V1′ may be a constant speed (10 km/h) or may be varied according to the period of time for which the host vehicle C1 is stopped or the traffic conditions on the host-vehicle lane and the oncoming lane).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Suzuki which teaches a target stop position setting unit configured to, if the construction area is present in the opposite lane ahead of the host vehicle, set a target stop position where the host vehicle stops before the construction area, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, and the vehicle speed of the oncoming vehicle with the system of Shibata as both systems are directed to a system and method for providing a travel support of a vehicle, and one of ordinary skill in the art would have recognized the established utility of setting a target stop position where the host vehicle stops before the construction area, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, and the vehicle speed of the oncoming vehicle and would have predictably applied it to improve the system of Shibata.
Shibata, as modified by Suzuki, does not explicitly teach a stop position display acquisition unit configured to acquire a stop position display showing a stop position before the construction area.
However, such matter is taught by UEYAMA (see at least FIG. 3 and paragraphs 19-20 regarding the road attribute information acquisition unit 13 refers to the map information 17 and road information (for example, curve information, speed limit information, etc.) set in the road ahead of the vehicle position of the road identified by the map matching processing unit 12. , Pause line information, etc.) and intersection information (number of branches, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UEYAMA which teaches a stop position display acquisition unit configured to acquire a stop position display showing a stop position before the construction area with the system of Shibata, as modified by Suzuki, as both systems are directed to a system and method for providing a travel support of a vehicle, and one of ordinary skill in the art would have recognized the established utility of acquiring a stop position display showing a stop position before the construction area and would have predictably applied it to improve the system of Shibata as modified by Suzuki.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Shibata teaches wherein the target stop position setting unit is configured to set the target stop position in a width direction of an own lane, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, the vehicle speed of the oncoming vehicle, and the shape of the construction area (see at least paragraph 10. See also at least FIGS. 5-6 and paragraphs 34-37 regarding a given area in front of the subject vehicle is searched by the stereo camera 7 to detect a road width of a subject vehicle travel road in front of the subject vehicle, which corresponds to a left side from a center of the road (road width detection unit). The virtual left side lane Wl (y) is calculated (computed) on the basis of the road width, the position and the width of the obstacle, and the subject vehicle speed. The virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed. See also at least paragraphs 68-73 regarding a passable limit position Ys, Shibata).
As to claim 7, Shibata, as modified by Suzuki, does not explicitly teach wherein if the stop position display is acquired, the target stop position setting unit is configured to set the stop position shown by the acquired stop position display as the target stop position.
However, such matter is taught by UEYAMA (see at least FIG. 3 and paragraphs 19-20 regarding the road attribute information acquisition unit 13 refers to the map information 17 and road information (for example, curve information, speed limit information, etc.) set in the road ahead of the vehicle position of the road identified by the map matching processing unit 12. , Pause line information, etc.) and intersection information (number of branches, etc.). See also at least paragraphs 32 regarding in “temporary stop” control, the traveling control unit 211 controls the vehicle speed to be decelerated based on the distance from the current position to the temporary stop line, and stops the vehicle on the temporary stop line. See also at least paragraph 89 regarding the processing device determines the state of the traffic signal (step S52), and when the display is “yellow” or “red”, performs a stop control on the temporary stop line before the traffic signal (step S53)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UEYAMA which teaches wherein if the stop position display is acquired, the target stop position setting unit is configured to set the stop position shown by the acquired stop position display as the target stop position with the system of Shibata, as modified by Suzuki, as both systems are directed to a system and method for providing a travel support of a vehicle, and one of ordinary skill in the art would have recognized the established utility of setting the stop position shown by the acquired stop position display as the target stop position wherein if the stop position display is acquired and would have predictably applied it to improve the system of Shibata as modified by Suzuki.
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 7 and is rejected under the same rational.

Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, US 2015/0039156 A1, hereinafter referred to as Shibata, in view of UEYAMA et al., JP 2008296628 A, hereinafter referred to as UEYAMA, respectively.
As to claim 2, Shibata teaches a vehicle control device configured to at least partially automatically perform travel control of a host vehicle, the vehicle control device comprising:
a construction area acquisition unit configured to acquire a construction area in an opposite lane ahead of the host vehicle (see at least paragraph 30 regarding a stereo camera. See also at least paragraphs 44-46 regarding the obstacle is detected on the opposite lane according to the result of searching the area over the opposite lane, Shibata); 
a construction area shape acquisition unit configured to acquire a shape of the construction area (see at least FIGS. 5 -6 and paragraphs 34-37 regarding a given area in front of the subject vehicle is searched by the stereo camera 7 to detect a road width of a subject vehicle travel road in front of the subject vehicle, which corresponds to a left side from a center of the road (road width detection unit). The virtual left side lane Wl (y) is calculated (computed) on the basis of the road width, the position and the width of the obstacle, and the subject vehicle speed. The virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed, Shibata); 
a target stop position setting unit configured to, if the construction area is present in the opposite lane ahead of the host vehicle, set a target stop position where the host vehicle stops before the construction area, in accordance with the acquired shape of the construction area (see at least paragraph 10. See also at least FIGS. 5-6 and paragraphs 34-37 regarding the virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed. See also at least paragraphs 68-73 regarding a passable limit position Ys, Shibata);
a travel control unit configured to control acceleration and deceleration of the host vehicle so that the host vehicle stops at the set target stop position (see at least FIG. 4 and paragraphs 63-70 regarding the requested acceleration a(y) is calculated to stop the subject vehicle at the passable limit position Ys, Shibata); and 
wherein the target stop position setting unit is configured to set the target stop position, in accordance with the acquired at least one piece of information among the avoidance trajectory of the oncoming vehicle, the type of the oncoming vehicle, the vehicle speed of the oncoming vehicle, and the shape of the construction area, on a basis of the stop position (see at least paragraph 10. See also at least FIGS. 5-6 and paragraphs 34-37 regarding the virtual lines, that is, the virtual lanes represent a right end line and a left end line of the area in which the subject vehicle can travel, which is calculated on the basis of the road width, the position and the width of the obstacle, the position, the width, and the speed of the oncoming vehicle, and the subject vehicle speed. See also at least paragraphs 68-73 regarding a passable limit position Ys, Shibata).
Shibata does not explicitly teach a stop position display acquisition unit configured to acquire a stop position display showing a stop position before the construction area.
However, such matter is taught by UEYAMA (see at least FIG. 3 and paragraphs 19-20 regarding the road attribute information acquisition unit 13 refers to the map information 17 and road information (for example, curve information, speed limit information, etc.) set in the road ahead of the vehicle position of the road identified by the map matching processing unit 12. , Pause line information, etc.) and intersection information (number of branches, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UEYAMA which teaches a stop position display acquisition unit configured to acquire a stop position display showing a stop position before the construction area with the system of Shibata as both systems are directed to a system and method for providing a travel support of a vehicle, and one of ordinary skill in the art would have recognized the established utility of acquiring a stop position display showing a stop position before the construction area and would have predictably applied it to improve the system of Shibata.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.

Examiner Note
The features in claims 4, 5, 11, and 12 of increasing the first distance in relation to size/speed/amount of the oncoming vehicle do not appear to be presented in the prior art. If the 112(b) issues are resolved and these features are incorporated into the independent claims, allowable subject matter could be found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKANO et al. (WO 2016027347 A1) regarding an object information acquisition function of acquiring object information including the position of an avoidance object to be avoided around a host vehicle (V1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666